DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/12/22, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Breay.
The amendment adds claim language stating that the first and second locking systems comprises independent locking systems. In the new interpretation of Breay, the second locking system is identified as the jam nut 14 on the right side (Fig. 5). This is an independent locking system from the first, which is interpreted as the lock nut group of Fig. 6-7. 
The claim objections have been overcome by the amendments of 4/12/22 and have been withdrawn.

Drawings
New drawings were received on 4/12/22.  These drawings are acceptable and overcome the drawing objections of 1/21/22. However, new sheet 5/5 raises a new drawing objection.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “54” first appearing in the specification in paragraph 0027.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the plurality of connections" in line 1. However, the “plurality of connections” were introduced in claim 13 and claim 14 depends from claim 1 only. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breay et al (“Breay”) (US 20040140667 A1).
For claim 1, Breay discloses a fuel tank communication system (Figs. 1-2), comprising a first chimney (11 and 12, left side in Fig. 2) configured to be secured to a first fuel bladder (left bladder coupler 11, Para 0047); a second chimney (11 and 12, right side in Fig. 2) configured to be secured to a second fuel bladder (right bladder coupler 11); each chimney comprising a central opening (for 28); a main body (28) configured to be received by a central openings of each of the first and second chimneys, a securement feature (left nut 14) for maintaining cooperation between the first chimney and the main body; and first (Figs. 6-7: lock nut group including 62 and 64) and second (right nut 14) locking systems for maintaining cooperation between the second chimney and the main body, wherein the first and second locking systems comprise independent locking systems, with the first locking system comprising a notched ring and a spring (Figs. 6-7, lock ring 62 and wave spring 64), and the second locking system comprising a lock ring (right nut 14), wherein the main body comprises a rear shoulder (interior flange 29)
For claim 4, Breay discloses the system of claim 1, wherein the notched ring comprises a plurality of notch protrusions (Para 0052, “The lock ring 62 further includes a plurality of keys or projections 74”)
For claim 7, Breay discloses the system of claim 1, wherein main body comprises a plurality of edge receivers (Fig. 5, threads 40 and 42).
For claim 9, Breay discloses the system of claim 1, wherein main body comprises a seal portion (Fig. 1, seals 104, 26, 30).
For claim 11, Breay discloses the system of claim 1, wherein the first fuel bladder and second fuel bladder may be connected or disconnected via access to only one of the first or second bladders (Fig. 2, the two fuel bladders may be disconnected from each other if the coupler of either side is disconnected).
For claim 13, Breay discloses the system of claim 1, wherein the main body (28) further comprises a plurality of connections extending therefrom (plurality of connection points such as flange 29 and threads 40 and 42, shown in Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breay in view of Bozon (WO 2017048627 A1).
For claim 2, Breay discloses the system of claim 1, but fails to disclose that the securement feature comprises a C-clip.
However, Bozon teaches a securement feature comprising a C-clip (Para 0056: “locking member 218 comprises, for example, a locking ring, a clip (e.g., a C-clip)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Breay by using a C-clip as the securement feature as disclosed by Bozon. One of ordinary skill in the art would have been motivated to make this modification since it would be a simple substitution of one known element (flange securement member) for another (C-clip securement member) to obtain predictable results (securing tubes together), and additionally since the C-clip may provide a lighter and removable securement feature.

Claim 5-6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breay.
For claim 5, Breay discloses the system of claim 3, but fails to disclose that the main body comprises at least one edge receiver configured to receive at least one notch of the notched ring.
Breay teaches an edge receiver 66 to receive a notched ring 62 (Figs. 6-7) but it is not located on the main body. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Breay by having the feature of the edge receiver be located directly on the main body. One of ordinary skill in the art would have been motivated to make this modification for increased simplicity and since it would be combining prior art elements (edge receiver and main body) according to known methods (providing a locking mechanism) to yield predictable results.
For claim 6, Breay discloses the system of claim 5, wherein the at least one edge receiver comprises an edge opening (Fig. 6-7: opening of slot 76) and an end groove (rim 84 located at one end of 66).
	For claim 12, Breay discloses a method for connecting two tanks (Figs. 1-2), comprising:
a. providing the fuel tank communication system of any of claim 1;
b. securing the first chimney (11 and 12, left side in Fig. 2) to the main body (28) via a securement feature (left nut 14);
c. securing the second chimney to the main body via the first locking system (62) comprising a notched ring (lock ring 62) and a spring (spring 64), wherein the main body comprises an edge receiver (Fig. 6, edge receiver 66, as modified on main body) that receives at least one notch of the notched ring (Para 0052 “The lock ring 62 further includes a plurality of keys or projections 74 which extend radially inward. These keys 74 are spaced to match keyways or slots 76 formed on the outer rim 84 of the nut body 66”); and
d. securing the second chimney to the main body via the second locking system comprising a lock ring (right nut 14).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including claim 13, as claim 14 is rejected under 112(b) for a lack of antecedent basis.
The following is a statement of reasons for the indication of allowable subject matter: Breay discloses the limitations of claim 1 and claim 13, but fails to disclose that the plurality of connections function as vent tubes or re-fueling tubes. The plurality of connections extending from the main body are interpreted as flange 29 and threads 40 and 42, as shown in Fig. 5 of Breay, which do not function as vent tubes or re-fueling tubes. The main body functions as one tube that can function as a vent tube or a re-fueling tube. The prior art of record does not render obvious a modification for providing a plurality of connections extending from the main body that function as vent tubes or re-fueling tubes.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/20/2022